EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Swan on 11/30/21.
The application has been amended as follows: 
In the claims:
Claim 20: A method for use in making footwear, comprising: 
obtaining a design for a desired three-dimensional structure; 
applying a pattern of coating material to a substrate, said substrate being at least one of: (i) a part of a completed shoe or (ii) a component that subsequently is used to fabricate a shoe; 
applying an additional pattern of coating material, on top of an existing pattern, in the form of small droplets; and 
repeating step (b) a plurality of times, with new patterns applied on top of previous patterns and some areas made thicker than others, so as to build up the desired three-dimensional structure on the substrate,

wherein said plurality of nozzles comprises a wide-dispersion nozzle and a narrower- nozzle, 
wherein the narrower-dispersion nozzle has a narrower dispersion than the wide-dispersion nozzle,
wherein individual ones of said small droplets are less than 500 microns (µ) in diameter, 
wherein the coating material applied to the substrate is at least 50µ thick, and
wherein the desired three-dimensional structure comprises a pattern of closely spaced discrete elements with gaps between adjacent design elements of less than 200µ.
Claim 42: Claim 42 has been canceled.
Claim 43: At line 1 of claim 43, “claim 42” has been replaced with claim 20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As discussed in the prior action, the closest prior art is the combination of ‘686, ‘600, ‘298, ‘375, & ‘898 which teaches a process of forming a 3D structure on a shoe by 3D printing; however, the combination does not provide any teaching or suggestion to form a 3D structure with the claimed design elements and spacing of said design elements and there is no teaching or suggestion in the prior art to form said structure on a shoe.
Therefore claim 20 is allowable over the prior art when considered with the rest of the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759